           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

REGINALD W. DARLING,
      Plaintiff,
v.                                                  Case No. 1:19-cv-149-AW-GRJ
MARK S. INCH,
     Defendant.
_______________________________/
                              ORDER OF DISMISSAL

      Having reviewed and considered the Magistrate Judge’s Report and

Recommendation dated August 5, 2019, ECF No. 4, and having reviewed and

considered de novo the issues addressed in the Petitioner’s objection, ECF No. 7, I

have determined that the Report and Recommendation should be approved and

adopted. It is now ordered:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 4, is

adopted and incorporated by reference in this Order.

      2.     The Petition for Writ of Habeas Corpus, ECF No. 1, is DISMISSED for

lack of jurisdiction.

      3.     The Clerk is directed to close the file.

      SO ORDERED on October 10, 2019.


                                        s/ Allen Winsor
                                        United States District Judge
